Case: 22-10615         Document: 00516578571             Page: 1      Date Filed: 12/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                      ____________
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                       No. 22-10615
                                     Summary Calendar                                 FILED
                                     ____________                             December 14, 2022
                                                                                 Lyle W. Cayce
   United States of America,                                                          Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Kevin Ariel Garcia-Archaga,

                                               Defendant—Appellant.
                      ______________________________

                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 4:21-CR-241-1
                      ______________________________

   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam: *
          Kevin Ariel Garcia-Archaga appeals the sentence imposed on his
   guilty plea conviction of illegal reentry after removal from the United States
   in violation of 8 U.S.C. § 1326. Renewing an argument made before the
   district court, Garcia-Archaga challenges the application of the enhanced
   penalty range in § 1326(b) as unconstitutional because it permits a defendant
   to be sentenced above the statutory maximum of § 1326(a) based on the fact
          _____________________
          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10615      Document: 00516578571           Page: 2    Date Filed: 12/14/2022




                                     No. 22-10615


   of a prior conviction that was not alleged in the indictment or found by a jury
   beyond a reasonable doubt. As he correctly concedes, this issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He raises the issue to preserve
   it for Supreme Court review. The Government has filed an unopposed
   motion for summary affirmance agreeing that the issue is foreclosed and, in
   the alternative, requesting an extension of time to file a brief.
          Because summary affirmance is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the Government’s motion
   is GRANTED, and the district court’s judgment is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2